Citation Nr: 1536459	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear sensorineural hearing loss.

2.  Entitlement to service connection for left ear sensorineural hearing loss

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1971 to December 1972, included combat service in the Republic of Vietnam for which he received  the Combat Infantryman Badge and the Republic of Vietnam Campaign Medal.

These matters come to the Board of Veterans' Appeals (Board) from an August 2009 Department of Veterans Affairs (VA) Regional Office (RO) rating decision, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  For reasons that will become apparent in the analysis, below, the Board has divided those issues into three separate claims, as listed on the title page of    this decision.  See generally Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).

In June 2015, the Veteran was afforded a hearing before the undersigned   Veterans Law Judge at the Houston RO.  A transcript of the proceeding is of record.  Thereafter, the Veteran submitted additional evidence and argument, accompanied by a waiver of initial RO review.  See 38 C.F.R. § 20.1304(c) (2015)


FINDINGS OF FACT

1.  The Veteran does not have right ear sensorineural hearing loss that qualifies as a disability for VA compensation purposes. 

2.  The Veteran's left ear sensorineural hearing loss is not attributable to any aspect of his active service, including any acoustic trauma incurred therein.

3.  Resolving all reasonable doubt in the Veteran's favor, his tinnitus was incurred during his combat service in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for service connection for left ear sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has satisfied its statutory duties to notify the Veteran under 38 U.S.C.A. § 5103A(a).  Specifically, VA has met this obligation through a letter dated in June 2009, prior to the initial adjudication.  Such correspondence not only comported with the general notice provisions outlined in Pelegrini v. Principi, 18 Vet. App. 112 (2004), but also fulfilled the heightened requirements set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has satisfied its duties to assist the Veteran in accordance with 38 U.S.C.A. § 5103A.  Indeed, the agency of original jurisdiction (AOJ) has obtained the Veteran's complete service treatment records (STRs), as well as all relevant post-service records that he has identified in support of his claims.  In this regard, the Board is mindful that, at the June 2015 hearing, the Veteran offered to rebut the unfavorable findings of a June 2009 VA examiner with a positive nexus opinion.  However, while the Board proceeded to hold the record open for 60 days, the Veteran declined to submit any medical evidence within that prescribed timeframe.  Moreover, in August 2015 correspondence, he expressly acknowledged his inability to secure such corroborating evidence.  Notably, the Veteran has not provided any information that would enable VA to obtain that evidence on his behalf.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "the duty to assist is not always a one-way street").  Accordingly, the Board finds that further efforts to elicit medical records would serve no useful purpose and, thus, should not be undertaken.

Nor should further efforts be made to schedule another VA examination, or seek a new medical opinion, in this case.  On the contrary, while the Veteran has disagreed with the June 2009 VA examination findings, he has not alleged that those results are inadequate to decide his hearing loss claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, the record has not independently raised any specific concerns regarding the June 2009 VA examiner's qualifications, or the content of his opinion as to those two issues.  This is significant as VA examiners are presumed competent - and their opinions, in turn, are assumed adequate - absent specific evidence to the contrary.  See Nohr v. McDonald, 27 Vet. App. 124, 132-33 (2014) ("It is now well settled that 'VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case.'") (quoting Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013)).  

As noted in the introduction, the Veteran has presented testimony before the undersigned Veterans Law Judge.  The June 2015 hearing transcript reflects        that the undersigned identified the issues on appeal at the start of the proceeding, then focused on the elements necessary to substantiate those claims and sought to identify further development that was required.  Specifically, the undersigned elicited testimony from the Veteran regarding the circumstances of his military acoustic trauma and the effects of that in-service injury on the development of his tinnitus.  The undersigned also advised the Veteran of the importance of submitting additional medical opinion evidence in support of his hearing loss claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the 38 C.F.R. § 3.103(c)(2) provisions apply to a hearing before the Board).  Notably, the Veteran has not alleged and the evidence has not otherwise shown that the undersigned violated 38 C.F.R. § 3.103(c)(2) or committed other prejudicial error.  

Moreover, while additional documents have been added to the record since the most recent adjudication, the Veteran has expressly waived initial AOJ review of that new evidence.  Furthermore, there is no indication that the Veteran otherwise has been denied due process at any time throughout his appeal.  

Accordingly, the Board finds that VA not only has fulfilled its duties to notify the Veteran but also has met its obligations to undertake "reasonable efforts to assist [him] in obtaining evidence necessary to substantiate" his claims.  See 38 U.S.C.A. § 5103A(a), (d) (2014); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (noting that "the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  As such, appellate review of those issues may now proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Merits of the Appeal

The Veteran contends that his bilateral hearing loss and tinnitus were caused by in-service noise exposure and that service connection is therefore warranted for those disabilities.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a   disease or injury; and (3) a causal relationship between the present disability and    the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In this case, the record does not reflect that the Veteran has right ear hearing loss that qualifies as disabling.  On the contrary, the report of his August 2009 VA audiological examination clearly shows that his right ear hearing levels exceed the criteria set forth in 38 C.F.R. § 3.385.  Under that regulation, impaired hearing will only "be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

Notably, the Veteran has not submitted any medical evidence to rebut the August 2009 examination findings.  Nor has he otherwise demonstrated that his right ear hearing loss has met the requirements of 38 C.F.R. § 3.385 at any time during      the pendency of this appeal, or proximate to the filing of his initial claim for VA compensation.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007)
 to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).

The Board recognizes that the Veteran sincerely believes that he has a right ear hearing disability.  Certainly, he is competent to comment on his inability to partake in meaningful conversations, and is likewise capable of describing other symptoms that lie within the realm of his experience.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However,   the Veteran has not demonstrated that he is qualified to assess the severity of his right ear hearing loss within the context of the applicable regulation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  Hence, his lay assertions, standing alone, are insufficient to establish right ear hearing loss, in accordance with 38 C.F.R. § 3.385, when the uncontroverted medical evidence reflects that no such current disability exists for VA purposes.

For the foregoing reasons, the Board concludes that the Veteran has not met the threshold criterion for service connection for his right ear hearing loss.  See Hickson, 12 Vet. App. at 253.  

Conversely, he has satisfied this initial requirement with respect to his left ear hearing loss.  Id.  Indeed, the June 2009 VA examiner has expressly opined that the Veteran's hearing levels in that ear comport with the criteria of 38 C.F.R. § 3.385.  

The above VA examiner also has effectively conceded the second requisite   element of service connection, specifically, by acknowledging that the Veteran   was exposed to high levels of "noise from artillery, machine guns, rifle fire, mortar fire explosions, helicopters and fixed wing aircraft while in the Army."  Such an observation is consistent with the Veteran's service records, which confirm that he had designated combat service and, thus, was presumed to have incurred acoustic trauma during his wartime deployment in Vietnam.  See 38 U.S.C.A. § 1154(b) (West 2014).  Accordingly, the Veteran's left ear hearing loss claim turns on whether his current disability is etiologically related to service.

With respect to this third and final requirement, the June 2009 VA examiner has rendered an unequivocally negative opinion.  Specifically, the examiner has opined the Veteran's current left ear hearing loss "is less likely than not" attributable to his active service.  As a rationale for that opinion, the examiner has emphasized that the Veteran exhibited no significant acoustic threshold shifts during his active service, and that his hearing levels at the time of separation were all within normal limits.

The Board recognizes that, in written statements and testimony before the undersigned, the Veteran has alleged that the audiological results recorded on       his Army discharge examination were "pencil-whipped," and therefore invalid.  However, without "clear evidence" to support that allegation, the Board is not at liberty to question the "presumption of regularity that public officers," including Army medical examiners, "perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations."  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)) (holding that there is presumption that public officers "properly discharge[] their official duties" in the absence of "clear evidence to the contrary"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to the competence of medical examiners).   

Similarly, the Board is not at liberty to otherwise disregard the negative nexus opinion of the June 2009 VA examiner, which is uncontroverted by any medical evidence of comparable weight.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008) ("[T]he Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment.") (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).   

The Board appreciates that the Veteran himself is of the opinion that his left ear hearing loss had its onset during his active service.  However, just as he lacks the requisite expertise to diagnose disabling hearing loss in his right ear, he also is unqualified to assess the etiology of the hearing loss that has been first clinically documented in his left ear years after service.  See Woehlaert, 21 Vet. App. at 462.  Hence, in the absence of any other evidence of a positive nexus between that current disability and the Veteran's active service, the Board concludes that the criteria for service connection for his left ear hearing loss on a direct basis have not been met. 

Such benefits are likewise unwarranted under the presumptive provisions of 38 C.F.R. §§ 3.307, and 3.309.  Indeed, service connection for sensorineural  hearing loss may only be presumed if such disability manifests to a compensable degree within the initial post-service year, or exhibits a chronicity of post-service symptomatology.  Neither requirement has been met here.  Although the Veteran now professes to have developed hearing loss in the immediate aftermath of his service, he did not complain of any underlying symptoms at that time.  In contrast, the Veteran not only reported but also sought VA compensation for boils and residuals of a left ankle sprain within 18 months of leaving service.  The Board reasons that, if he had been concurrently experiencing significant hearing loss, as  he now maintains, there would be a record of such symptoms in the documentation that accompanied his initial (June 1974) claim.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, is 114    (2d Cir.1976) as recognizing the widely held view that "[t]he absence of a record   of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur'' (emphasis added)); Buczynski v. Shinseki,  24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Instead, the earliest record of any left ear hearing loss is encompassed in the Veteran's application for service connection for that particular disability.  That application was received in June 2009, more than 36 years after he left the military.

The Board acknowledges that the mere absence of contemporaneous clinical data   is insufficient, standing alone, to deny the Veteran's left ear hearing loss claim.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (holding that, when the regulatory requirements for hearing loss are not shown at separation, service connection may still be established through probative evidence that the current disability is causally related to service); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (holding that a lack of in-service treatment is not inherently fatal to a service-connection claim).  However, such an unexplained gap in relevant complaints is a factor for consideration, particularly, where, as here, the other evidence weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service and resulted in a chronic or persistent disorder).

In summary, the Board concludes that, while the Veteran has a left ear hearing loss disability, the totality of the evidence is insufficient to connect that current disability to his active military service.  See Hickson, 12 Vet. App. at 253.  

Accordingly, the Board now turns to the remaining issue of whether service connection is warranted for the Veteran's tinnitus.  This disability, unlike sensorineural hearing loss, is capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) (noting that a claimant is competent to provide lay evidence of experiencing ringing in the ears since service).  Moreover, the Veteran's current complaints of ringing in his ears has been diagnosed as tinnitus by the June 2009 examiner.  Furthermore, the Veteran's exposure to significant noise in combat has already been conceded for the reasons outlined above.  38 U.S.C.A. § 1154(b) (West 2014).  

While the VA examiner has opined that this diagnosis arose many years after discharge, the Veteran himself has competently and credibly professed otherwise.  Specifically, the Veteran has testified that, while at the time of his release from service and for many years thereafter, he was unfamiliar with the diagnosis of tinnitus, he nonetheless experienced symptoms of that disorder on a persistent      basis since leaving the military.  The Veteran's testimony in this regard is internally consistent with his prior written assertions of chronic aural "fullness" and ringing in his ears.  Moreover, the Board considers it inherently plausible that he may not have associated those chronic symptoms with tinnitus - or, indeed, even known that such a diagnosis existed - until after he consulted with an audiologist in context of pursuing the instant appeal.  As such, it stands to reason that, while capable of self-diagnosis, the Veteran in this case lacked the personal knowledge to recognize his tinnitus as a disability until many years after he left active service.  Hence, his failure to include tinnitus in his initial VA benefits application is far more understandable than his concurrent omission of sensorineural hearing loss, which is a far more familiar acoustic disorder, if ultimately a more difficult one to diagnose.

Having thus established that the Veteran's account of persistent and recurrent tinnitus is both competent and credible, the Board finds that such lay evidence        is entitled to substantial probative weight.  It follows that the June 2009 VA examiner's failure to consider this lay evidence undermines the value of his negative nexus opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (stating that an adequate VA examination considers the relevant history, provides a sufficiently detailed description of the disability, and provides a rationale to support the conclusions or opinions offered); see also Buchanan, 451 F.3d at 1336-37.  

Rather than squander finite VA resources on an additional medical opinion, the Board finds that it may favorably decide the Veteran's claim based upon the extant record.  In reaching this determination, the Board relies chiefly on the Veteran's lay assertions, which, as underscored above, constitute probative evidence of persistent and recurrent tinnitus dating back to his active service.  See Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469-70; Charles, 16 Vet. App. at 374.  Such evidence, even in the absence of a "valid medical opinion," is sufficient to establish a direct nexus between his current disability and his active service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that 'a valid medical opinion' is not always required to prove nexus).  

Accordingly, the Board resolves any reasonable doubt in this decorated combat Veteran's favor and finds that he is entitled to service connection for tinnitus.  See 38 U.S.C.A. § 5107(b) (West 2014).  To this extent, his appeal is granted.  



ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


